DETAILED ACTION
This action is in response to the amendment dated 9/20/2021.  Claims 1, 4, 6 and 9 are currently amended.  Claims 2, 3, 5 and 10-14 have been canceled.  No claims are newly added.  Presently, claims 1, 4 and 6-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive. 
Applicant argues the rejection of claims 1-6, 10 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Bramblet (US 4822000) on pages 5-7 of the response filed 9/20/2021.
Applicant argues that the flexible metal sealing element of the Bramblet reference cannot be considered the recited elastic portion.  However, the Bramblet reference discloses that the sealing element (Bramblet: 67) is a flexible metal sealing element.  It is considered that the outer surface of the sealing element (Bramblet: 67) at the tip of the sealing element that contacts the valve core in the closed position 

    PNG
    media_image1.png
    589
    974
    media_image1.png
    Greyscale

Applicant argues that the sealing element (Bramblet: 67) does not extend inward from the inner circumference of the insert (Bramblet: 41) and does not protrude inward relative to the insert.  However, it is considered that the sealing element (Bramblet: 67) extends radially inward from the inner circumferential surface of the groove (Bramblet: 66) (see attached annotated figure 3 and figure 4 from Bramblet).  Further, the Bramblet reference discloses that the sealing element (Bramblet:67) is an annular ring (Bramblet: 67; col. 4, lines 31-33).  Therefore, it is considered that the sealing element (Bramblet: 67) extends radially inward along an entirety of an inner peripheral surface (Bramblet: the sealing element 67 extends inwardly compared to the surface 66) of the annular body (Bramblet: 41).
Therefore, applicant’s arguments are not persuasive.

Since the grounds of rejection were previously presented, the instant Office action is made final.

Information Disclosure Statement
The information disclosure statements filed 6/14/2021 and 9/8/2021 are acknowledged and have been considered by the examiner.

Drawings
The drawings were received on 2/3/2020.  These drawings are acceptable.

Claim Objections
Claims 1, 4 and 6-9 contain the following informalities:  
Claim 1 recites the limitation “a closed state” in lines 14-15.  It appears that this limitation should be “the closed state” since “a closed state” was recited in line 13.
Claim 1 recites the limitation “a closed state” in lines 18-19.  It appears that this limitation should be “the closed state” since “a closed state” was recited in line 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bramblet (US 4822000).
Regarding claim 1, the Bramblet reference discloses a valve (see figure 1) including a valve body (10), an inner valve seat (41), and a valve core (22), wherein the valve core is installed in the valve body, and the inner valve seat is installed in the valve body (see figure 1), wherein the inner valve seat has an annular body (it is considered that the body of the insert 41 defines an annular body through which the passage 12 extends through) and a sealing structure (it is considered that the projection 67 of the insert 41 forms a flexible metal sealing element; see col. 4, lines 31-33), wherein the sealing structure (projection 67) extends inwards along the entire inner peripheral surface of the annular body (the sealing element 67 is in the form of an annular ring; see col. 4, lines 31-33) and is provided with an elastic portion (it is considered that the extension of the projection 67 proximate the wall indicated by the reference numeral 66 defines an elastic portion of the projection 67 in as much as the sealing element 67 is able to flex or bend; col. 4, lines 31-38; see annotated figure 3 and figure 4 above) and a first sealing portion (considered the surface of the projection 67 that faces toward the 
In regards to claim 4, the Bramblet reference discloses wherein the first sealing portion protrudes from a distal end of the elastic portion toward the valve core (it is considered that the surface of the projection 67 and the end portion of the projection 
In regards to claim 6, the Bramblet reference discloses wherein a second sealing portion (considered the portion of the spherical surface 35 that contacts the surface 70 in figure 3) and a third sealing portion (considered the portion of the spherical surface 35 that contacts the surface 67 in figure 3) are provided on a side of the valve core (22) facing the inner valve seat, wherein the second sealing portion is radially outward with respect to the third sealing portion (see figure 3 for the second sealing portion being located radially outward from the third sealing portion), and when the valve is in a closed state, the second sealing portion is engaged with the main sealing portion (see figure 3 for the main sealing portion at surface 70 contacting the second sealing portion on the spherical surface 35), and the third sealing portion is engaged with the first sealing portion (see figure 3 for the first sealing portion at the projection 67 contacting the third sealing portion on the spherical surface 35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bramblet (US 4822000) in view of Gong et al. (US 9897230).
In regards to claim 7, the Bramblet reference discloses wherein the valve core (22) is hinged to the valve body (10) by a valve stem (25).
The Bramblet reference does not disclose wherein the valve includes a handle, wherein the handle is provided with a driving gear, the valve stem is provided with a driven gear, and the driving gear mates with the driven gear, so that rotation of the handle drives the valve stem to rotate, which in turn drives the valve core to rotate.
However, the Gong et al. reference teaches a valve assembly having a valve stem (52) and a handle (402) wherein the handle (402) is provided with a driving gear (404), the valve stem (52) is provided with a driven gear (406), and the driving gear mates with the driven gear (through the gear 405), so that rotation of the handle drives the valve stem to rotate, which in turn drives a valve core (the valve core is connected to the valve stem) to rotate in order to transmission ratio can be adjusted for operation of the valve through the gearing (col. 5, line 37-42) and to operate the valve at a remote location (col. 4, lines 16-27).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve of the Bramblet reference with a driven gear on the valve stem and a driving gear on a handle wherein the driving gear mates with the driven gear as taught by the Gong et al. reference in order to adjust the transmission ratio for operation of the valve and to permit a user to operate the valve remotely from the valve body.

The Bramblet reference does not disclose the valve further includes a handle, wherein the handle and the valve stem have different axes of rotation, the handle and the valve stem have a transmission relationship of synchronous rotation, and the rotation of the handle transmits a synchronous rotation with angle amplification to the valve stem, so as to drive the valve core to rotate.
However, the Gong et al. reference teaches a valve assembly having a valve stem (52) and a handle (402) wherein the handle and the valve stem have different axes of rotation (the axes of rotation for the stem 52 is offset from the axes of rotation of the handle 402), the handle and the valve stem have a transmission relationship (through the interaction of the gears 404, 405 and 406) of synchronous rotation (it is considered that rotation of one gear 404 causes the gear 405 to rotate which causes the gear 406 to rotate), and the rotation of the handle transmits a synchronous rotation with angle amplification to the valve stem so as to drive the valve core to rotate (the valve core is connected to the valve stem) in order to transmission ratio can be adjusted for operation of the valve through the gearing (col. 5, line 37-42) and to operate the valve at a remote location (col. 4, lines 16-27).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve of the Bramblet reference with a handle wherein the valve stem and the handle have different axes of rotation, the handle and the valve stem have a transmission relationship of synchronous rotation, and the rotation of the handle transmits a synchronous rotation .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1 and 1, respectively, of U.S. Patent No. 10,823,292 in view of U.S. Patent No. 4,822,000 (Bramblet).

Here, Application claim 1 requires:
A valve including a valve body, an inner valve seat and a valve core, wherein the valve core is installed in the valve body, and the inner valve seat is installed in the valve body, wherein the inner valve seat has an annular body a sealing structure, wherein the sealing structure extends inwards along an entirety of an inner peripheral surface of the annular body and is provided with an elastic portion and a first sealing portion in sequence, wherein the first sealing portion is configured to 

While Patent claim 1 recites:
A valve comprising a valve body, a valve rod, a valve seat and a valve core assembly, the valve core assembly being mounted in the valve body and including a valve core, the valve core being hinged to the valve body, wherein the valve core assembly further includes a drive member, a positioning member and a flexible member, wherein the positioning member is movably mounted on the valve core, and the flexible member is mounted between the positioning member and the valve core, and the drive member has a separable cooperating relationship with the positioning member, such that, corresponding to movement of the drive member, the valve has the following three drive relationships while it is being closed: 
the drive member cooperates with the positioning member to form a relatively static first transmission relationship under elastic action of the flexible member and drives the valve core to rotate to close the valve core until the valve core reaches a first closed position; when the first transmission relationship ends, the drive member and the 

Patent claim 1 does not disclose or suggest the inner valve seat is installed in the valve body, wherein the inner valve seat has an annular body a sealing structure, wherein the sealing structure extends inwards along an entirety of an inner peripheral surface of the annular body and is provided with an elastic portion and a first sealing portion in sequence, wherein the first sealing portion is configured to press the side of the valve core facing the inner valve seat when the valve is in a closed state, wherein the sealing structure is arranged such that when the valve is in a closed state, the sealing structure seals and/or fills gaps formed among the valve body, the inner valve seat, and the valve core and a main sealing portion that is provided on the annular body and that is arranged to abut against the side of the valve core facing the inner valve seat when the valve is in a closed state, and the position where the main sealing portion 
However, the Bramblet reference teaches a valve (see figure 1) including a valve body (10), an inner valve seat (41), and a valve core (22), wherein the valve core is installed in the valve body, and the inner valve seat is installed in the valve body (see figure 1), wherein the inner valve seat has an annular body (it is considered that the body of the insert 41 defines an annular body through which the passage 12 extends through) and a sealing structure (it is considered that the projection 67 of the insert 41 forms a flexible metal sealing element; see col. 4, lines 31-33), wherein the sealing structure (projection 67) extends inwards along the entire inner peripheral surface of the annular body (the sealing element 67 is in the form of an annular ring; see col. 4, lines 31-33) and is provided with an elastic portion (it is considered that the extension of the projection 67 proximate the wall indicated by the reference numeral 66 defines an elastic portion of the projection 67 in as much as the sealing element 67 is able to flex or bend; col. 4, lines 31-38; see annotated figure 3 and figure 4 above) and a first sealing portion (considered the surface of the projection 67 that faces toward the valve core 22; see annotated figure 3 and figure 4 above) in sequence, wherein the first sealing portion is configured to press the side of the valve core facing the inner valve seat when the valve is in a closed state (see col. 4, lines 31-33; see also col. 4, lines 33-43), wherein the sealing structure is arranged such that when the valve is in [the] closed state, the sealing structure seals gaps formed among the valve body, the inner valve seat, and the valve core (the sealing structure 67 is flexed when force is applied by the spherical surface 35 of the valve core 22 in order to provide a flexible 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve of Patent claim 1 as having the valve seat is installed in the valve body, wherein the valve seat has an annular body and a sealing structure, wherein the sealing structure extends inwards along an entirety of an inner peripheral surface of the annular body and is provided with an elastic portion and a first sealing portion in sequence, wherein the first sealing portion is configured to press the side of the valve core facing the inner valve seat when the valve is in a closed state, wherein the sealing structure is arranged such that when the valve is in a closed state, the sealing structure seals and/or fills gaps formed among the valve body, the inner valve seat, and the valve core and a main sealing portion that is provided on the annular body and that is arranged to abut against 

Similarly, Application claims 4, 6, 7 and 9 are rejected on the grounds of nonstatutory double patenting as being unpatentable over Patent claims 1, 1, 1 and 1, respectively, in view of U.S. Patent 4,822,000 (Bramblet).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753